Appeal from a judgment of the County Court of Chemung County, rendered December 17, 1976, upon a verdict convicting defendant of the crimes of assault in the third degree and menacing, and sentencing him to concurrent terms of imprisonment in the Chemung County Jail of one year on the assault conviction and 90 days on the menacing conviction. Defendant’s sole contention on this appeal is that he was denied a speedy trial, and we find his arguments in support thereof unpersuasive. The record establishes that he was arrested on March 25, 1976 and that approximately eight months later his trial commenced in Chemung County Court. During the intervening period some delay was caused by various pretrial motions made by defendant and his request for a Huntley hearing (see CPL 30.30, subd 4, par [a]). Following the conclusion of the Huntley hearing, defendant’s motion to suppress certain statements was denied on June 11, 1976, and the case was marked ready for trial. Thereafter the case came on for trial in November when it was reached on the calendar. Under these circumstances, nothing presented on this appeal suggests that the delay prejudiced the preparation of the defense, and it appears that the prosecution was diligent in preparing for the trial and ready to proceed in June following the Huntley hearing (see Denzer Practice Commentary, McKinney’s Cons Laws of NY, Book 11 A, 1976-1977 Supp, p 38, CPL 30.30). Accordingly, we find that there was no denial of a speedy trial to defendant herein, and the judgment of conviction is affirmed (cf. People v Kelly, 38 NY2d 633). Judgment affirmed. Greenblott, J. P., Sweeney, Main, Larkin and Mikoll, JJ., concur.